 In the Matter of QuiGLEY's DEPARTMENT STORE, No. 3, EMPLOYERandAMALGAMATED RETAIL AND DEPARTMENT STORE EMPLOYEES UNION,LOCAL 55 D, AMALGAMATED CLOTHING WORKERS OF AMERICA, CIO,PETITIONER ICaseNo. 21-RC-986.-Decided April 13,1950DECISION.ANDORDERUpon an amended petition duly filed, a hearing was held beforeBertram M. Landesman, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed .2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andStyles].Upon the entire record in this case, the Board finds :The Employer, a partnership, is one of seven variety 5 and 10 centretail stores located in Los Angeles County, California.During 1948,the Employer purchased for resale merchandise and goods of a valueof approximately $260,000, of which 45 percent was shipped directlyto it from points outside the State of California. Sales for the sameperiod were approximately $400,000, all of which were made locallyat the Employer's store within the State of California.During thesame period, purchases for the other six stores totaled approximately$441,000, of which about 25 percent was shipped directly to the storesfrom points outside the State of California.During the same period,about 75 percent of the materials and merchandise purchased locallyfor resale by all of the stores originated from points outside the Stateof California.Total sales for the remaining six stores were approx-IThe Petitioner has waivedany right to protestany election held in the above-entitledcase on any ground setforth in CaseNo. 21-CA-593.2 Retail Clerks International Association,and Local Union 1442,was permitted to inter-vene upon the basis of a showing of interest.89 NLRB No. 46.381 382 -DECISIONS OF NATIONAL LABOR RELATIONS BOARD.imately $752,600, of which all were made within the State ofCalifornia.The Employer contends that its operations do not affect commercewithin the meaning of the Act.While the Employer's operations arenot wholly unrelated to commerce; they are essentially local in char-acter, and consequently it will not effectuate the policies of the Actto assert jurisdiction over the Employer 3Accordingly, we shalldismiss the petition.ORDERIT IS HEREBY ORDERED that the petition for investigation and certi-fication of representatives of employees of Quigley's DepartmentStore, No. 3, Los Angeles, California, filed herein, be, and it herebyis, dismissed.3 JacobsPharmacy Co., Inc., 87NLRB 309 ;Haleston Drug Stores,Inc.,82 NLRB 1264;Squires,Inc.,88 NLRBS; Joseph's,88 NLRB 11.